                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

DONNA BERVINCHAK;                   :
KENNETH REISIG; and                 :
ROSE LINKENS,                       :
          Plaintiffs,               :
                                    :
            v.                      :                   No. 5:20-cv-05421
                                    :
EAST HEMPFIELD TOWNSHIP;            :
BOARD OF SUPERVISORS ;              :
H. SCOTT RUSSELL;                   :
W. SCOTT WIGLESWORTH;               :
THOMAS A. BENNETT;                  :
ANDREW C. WEAVER; and               :
G. EDWARD LEFEVERE,                 :
            Defendants.             :
_____________________________________

                                             ORDER

       AND NOW, this 21st day of June, 2021, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

       1.      The Motion to Dismiss, ECF No. 5, is GRANTED.

       2.      The Complaint is DISMISSED as follows:

               A.      Any claims under the Fourth and Fourteenth Amendments are dismissed

       without prejudice.

               B.      All other claims are dismissed with prejudice.

       3.      No later than July 26, 2021, Plaintiffs may, consistent with the Opinion, file an

amended complaint as to any Fourth Amendment or Fourteenth Amendment claim, only. If

Plaintiffs fail to timely file an amended complaint, this action will be dismissed in its entirety

with prejudice and closed.



                                                  1
                                               062021
       4.     The Clerk of Court is directed to mail to Plaintiffs, along with this Order, a copy

of the court’s civil complaint form for non-prisoners, which they may use to file an amended

complaint.



                                                            BY THE COURT:


                                                            /s/ Joseph F. Leeson, Jr.________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                               2
                                            062021
